Citation Nr: 0413972	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 0 
percent, prior to January 16, 2003, for hemorrhoids.

2.  Entitlement to an increased initial rating in excess of 
10 percent, as of January 16, 2003, for hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran has active military service from December 1968 to 
July 1972, plus an additional unverified period of service of 
two months and nine days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  At present, the veteran's case is 
before the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Prior to and as of January 16, 2003, the veteran's 
service-connected hemorrhoids more nearly approximate a 
disability characterized by large or thrombotic, irreducible, 
external or internal hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  However, this 
disability is not characterized by persistent bleeding with 
secondary anemia or with fissures.


CONCLUSIONS OF LAW

The criteria for a 10 percent initial disability evaluation, 
prior to January 16, 2003, for hemorrhoids have been met. 
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2003).

The criteria for an increased initial disability evaluation 
in excess of 10 percent, as of January 16, 2003, for 
hemorrhoids have not been met. 38 C.F.R. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluation for the service-connected 
hemorrhoids via the September 2000, November 2001 and July 
2003 rating decisions, the March 2001 statement of the case, 
and the November 2001 and July 2003 supplemental statements 
of the case.  Specifically, the appellant has been informed 
of the need to provide evidence showing that his disability 
is more disabling than currently evaluated.  Finally, via the 
July 2003 supplemental statement of the case, the veteran was 
provided with specific information concerning changes in the 
law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including VA and private treatment medical records and 
examination reports.  No additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been identified.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 
412 (2003), the Court discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  

Further, the Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the RO provided to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO in the July 2003 supplemental 
statement of the case, prior to the present transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

With respect to the applicable law, during the pendency of 
this appeal, in May 2001, VA amended portions of 38 C.F.R. § 
4.114, the regulation governing ratings of the digestive 
system.  66 Fed. Reg. 29,488 (May 31, 2001) (codified as 
amended at 38 C.F.R. § 4.114).  Under Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), the version of the regulation most 
favorable to the veteran applies unless Congress provides 
otherwise.  However, because the amendment did not change the 
particular code that is applicable to the veteran's claim, 
which is 7336, the Board need not analyze the claim pursuant 
to the revised portions of the regulation.

External or internal hemorrhoids are evaluated under the 
provisions set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Pursuant to those criteria, a noncompensable 
evaluation is assigned for mild-to-moderate hemorrhoids. 
Assignment of a 10 percent evaluation is contemplated where 
the hemorrhoids are shown to be large or thrombotic, and 
which are irreducible with excessive redundant tissue, and 
with evidence of frequent recurrences. Where there is 
persistent bleeding and with secondary anemia or fissures, a 
20 percent evaluation is warranted. Under Diagnostic Code 
7336, a 20 percent evaluation is the highest rating 
available.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).

With respect to the evidence of record, records from the 
Dothan VA Medical Center (VAMC) dated from 1999 to 2000, and 
from various private health care providers dated from 1994 to 
2001, describe the treatment the veteran has received over 
time for various health problems including inflammatory bowel 
syndrome (IBS), depression, peri-anal rash, hiatal hernia, 
and Crohn's disease.

A March 2001 VA examination report shows the veteran was 
diagnosed with IBS.  The veteran has been service-connected 
for a gastrointestinal disorder, currently characterized as 
IBS, since an October 1972 rating decision.

Lastly, a January 2003 VA examination report indicates that 
the veteran was in no acute distress, was 69 inches tall and 
weighed 199.4 pounds.  Digital rectal examination revealed a 
fairly large external hemorrhoid at the 2 o'clock position, 
which was not thrombotic but slightly tender.  No internal 
hemorrhoids could be appreciated.  There was redness and mild 
irritation in the anal area, but no fissures could be 
appreciated at this time.  No blood was noted on the finger 
glove, and there was no evidence of fecal leakage.  A stool 
sample was sent to the lab for occult blood testing, but it 
was negative.  The veteran was diagnosed with IBS-Crohn's 
disease diagnosed in 1998 that is being treated by a 
physician.  He was also diagnosed with a fairly large 
external hemorrhoid not thrombotic with history of popping 
out and flaring up with strenuous work or upon diarrhea 
flare-ups secondary to the service-connected IBS, but without 
any persisting bleeding or secondary anemia.

In this case, in a September 2000 rating decision, the 
veteran was granted service connection for hemorrhoids and 
was assigned a 0 percent rating, effective August 2000, the 
date of claim.  However, the Board notes that the rating 
assigned to the veteran for his disability was based on 
treatment records, and not on a proper and contemporaneous VA 
examination.  Subsequently, in November 2000, the veteran 
expressed disagreement with the initial rating assigned, and 
perfected his appeal on this issue.  

On January 16, 2003, the veteran underwent his first VA 
rectum and anus examination report.  Based upon the findings 
in this examination, in a July 2003 rating decision, the 
veteran's award for his service-connected hemorrhoids was 
increased to a 10 percent rating, under Diagnostic Code 7336, 
effective January 16, 2003, the date of the VA examination. 

Given the RO's failure to afford the veteran the benefit of a 
proper and contemporaneous VA examination prior to the 
September 2000 rating decision which grated service 
connection and a 0 percent rating for hemorrhoids, and given 
that the evidence considered by the RO at that time does not 
contradict the findings of the January 2003 VA examination, 
the Board will give the veteran the benefit of the doubt and 
will grant a 10 percent initial rating, prior to January 16, 
2003, for the service-connected hemorrhoids.  Section 5107(b) 
expressly provides that the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise.  The evidence is in 
relative equipoise when there is an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim.  When the evidence is in 
relative equipoise, the reasonable doubt rule must be applied 
to the claim, and thus, the claim must be resolved in favor 
of the claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-
207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

However, the evidence does not show that, prior to or as of 
January 16, 2003, the veteran's hemorrhoids have been 
characterized by persistent bleeding with secondary anemia or 
with fissures.  As such, the award of an increased initial 
rating, prior to or as of January 16, 2003, for hemorrhoids 
is denied.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 
(2003).

The Board has also considered whether other diagnostic codes 
for gastrointestinal disorders may be applicable in this 
matter in light of the contentions, but the medical evidence 
has not shown the veteran's hemorrhoids more closely resemble 
the criteria under any additional diagnostic codes for 
digestive system disorders.  Butts v. Brown, 5 Vet. App. 532 
(1993).  Finally, the Board has considered the provisions of 
38 C.F.R. § 4.114 which permit elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation when there are two or more 
gastrointestinal system disorders that cannot be separately 
rated.  However, in this case, although the veteran is 
service-connected for hemorrhoids and IBS, these disabilities 
are currently rated separately.  As such, the provisions of 
38 C.F.R. § 4.114 which permit elevation to the next higher 
evaluation are not for application in this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has also 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected hemorrhoids have 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the Board finds 
that no evidence currently of record would show that there is 
an exceptional or unusual disability picture in this case, 
which would render impractical the use or application of the 
regular schedular rating standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Accordingly, referral for consideration for extra-schedular 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The initial rating assigned for the veteran's hemorrhoids is 
not appropriate, and a 10 percent disability evaluation is 
granted prior to January 16, 2003, subject to provisions 
governing the payment of monetary benefits.

An increased initial rating in excess of 10 percent, 
effective as of January  16, 2003, for hemorrhoids, is 
denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



